Eschweiler, J.
The state treasurer by this appeal very properly presents for final determination the question as to whether he may lawfully and safely proceed to disburse, pursuant to the order of the court below, a substantial sum of money out of the trust fund or securities theretofore deposited with him pursuant to the statutes by the Citizens Savings & Trust Company, the corporate existence of such trust company not yet having been formally terminated.
The deposit was made and has since been held pursuant to statutes which at the time of the deposit provided, and now provide in substance, that it should be held by the state treasurer in trust as security for the faithful execution of any trust which may be lawfully imposed upon and accepted *201by such trust corporation; the statute further providing, in language the construction of which by the lower court is challenged on this appeal, as follows: that the securities or cash making up such deposit “shall, at all times, during the existence of such corporation remain in the possession of the state treasurer for the purpose aforesaid cmd until otherwise ordered by a court of competent jurisdictionSec. 2024 — 77/.
The order involved here was made by a court of competent jurisdiction in liquidation proceedings commenced and carried on since October, 1913, under the provisions of sec. 2022, Stats. This statute gives a method for the complete control by the banking commissioner of all the assets of such an insolvent trust company and provides for the full and final distribution thereof to the creditors or the stockholders, as shall be directed by the circuit court having jurisdiction. It cannot need any mere formal dissolution of the corporation by separate proceedings before proper distribution of these securities to those determined to be entitled thereto can be made and ordered, as was here done, by the circuit court having jurisdiction of these proceedings. These necessarily result in a very practical dissolution of the corporation, so far at least as to its capacity to hold on any longer to what it had either in its own possession or that of the state treasurer.
This order is necessary and proper in carrying out the liquidation proceeding and is ample warrant for the state treasurer in complying with it.
The case of State ex rel. Sheldon v. Dahl, 150 Wis. 73, 135 N. W. 474, cited by appellant, in no wise conflicts with what is here determined, the situation and questions-.involved there being substantially different from those here.
A Mrs. Johnson has filed a brief in this matter, alleging her position to be that of one who had a sum on deposit with the Citizens Savings & Trust Company prior to December, 1909, when, as stated above, that company took the *202proper steps to come under the provisions of the law as amended by ch. 186, Laws 1909. She claims that the order here before us fails to make proper provision for her rights as they were at that time as to such deposit. The record before us in this appeal, however, is not such that it can bring up for consideration the questions she suggests and for that reason we must decline to consider or pass upon them. Treating her request to be heard as in the nature of a petition ,to intervene herein, it must be denied.
By the Court. — Order affirmed.